Electronically Filed
                                                         Supreme Court
                                                         SCWC-14-0001369
                                                         29-JUL-2016
                                                         09:29 AM



                          SCWC-14-0001369


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



      KIM RAYNARD MASSEY, Petitioner/Petitioner-Appellant,


                                 vs.


        STATE OF HAWAI'I, Respondent/Respondent-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

     (CAAP-14-0001369; SPP NO. 12-1-0032; CR. NO. 06-1-2105)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Petitioner-Appellant Kim Raynard Massey’s

application for writ of certiorari filed on June 16, 2016, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, July 29, 2016.

Kim Raynard Massey,            /s/ Mark E. Recktenwald

petitioner, pro se

                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson